Citation Nr: 1026880	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  05-06 692A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to higher evaluations for the components of 
spondylosis of the lumbar spine with degenerative disc disease, 
currently assigned a 20 percent evaluation on the basis of 
functional impairment of the spine and a 10 percent evaluation 
for radiculopathy involving the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from March 1956 to March 1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Veteran testified before a Decision Review Officer (DRO) in a 
hearing at the RO in October 2007 and before the undersigned 
Veterans Law Judge in a hearing at the RO in October 2008.  
Transcripts of those hearings are associated with the claims 
files.

When this claim was most recently before the Board in April 2009, 
the Board remanded it for further development.  


REMAND

In the April 2009 remand, the Board directed the originating 
agency to afford the Veteran a VA examination to determine the 
nature and extent of all impairment due to the service-connected 
low back disability, to include any neurological impairment in 
the lower extremities.  The Board provided specific instructions 
concerning the information the examiner was to provide with 
respect to any neurological impairment in the lower extremities

In response to the Board's remand, the Veteran was afforded a VA 
examination in November 2009.  The examiner determined that the 
veteran had right lumber radiculopathy but did not provide all of 
the information specified in the Board's remand, information that 
is required for rating purposes.  The U. S. Court of Appeals for 
Veterans Claims has held that compliance with a remand is not 
discretionary and failure to comply with the terms of a remand 
necessitates another remand for corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998).
  
The Board also notes that the originating agency purported to 
grant service connection for right radiculopathy in a December 
2009 rating decision that assigned a separate 10 percent rating 
for the radiculopathy, effective November 12, 2009.  It did not 
address the rating for right radiculopathy in the December 2009 
Supplemental Statement of the Case.  The Board disagrees with the 
originating agency's handling of this matter.  The right 
radiculopathy is a symptom or manifestation of the lumber 
spondylosis with degenerative disc disease that is at issue in 
this appeal.

In light of these circumstances, this case is REMANDED to the RO 
or the Appeals Management Center (AMC), in Washington, D.C., for 
the following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain a copy of 
any records, not already of record, 
pertaining to treatment or evaluation of 
the veteran's low back disability with 
radiculopathy during the period of this 
claim.  

2.  Then, the Veteran should be afforded a 
VA examination to determine the current 
degree of severity of his service-connected 
low back disability.  The claims folders 
must be made available to and reviewed by 
the examiner.

The examiner should describe all 
symptomatology due to the Veteran's 
service-connected low back disability.  Any 
indicated studies, including an X-ray study 
and range of motion testing in degrees, 
should be performed.  

In reporting the results of range of motion 
testing, the examiner should identify any 
objective evidence of pain and the specific 
excursion(s) of motion, if any, accompanied 
by pain.  To the extent possible, the 
examiner should assess the degree of 
severity of any pain.  

Tests of joint motion against varying 
resistance should be performed.  The extent 
of any incoordination, weakened movement 
and excess fatigability on use should be 
described.  To the extent possible the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  If this is not feasible, the 
examiner should so state.  

The examiner should also express an opinion 
concerning whether there would be 
additional limits on functional ability on 
repeated use or during flare-ups (if the 
Veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of motion 
on repeated use or during flare-ups.  If 
this is not feasible, the examiner should 
so state.  

The examiner should specifically identify 
any evidence of neuropathy due to the 
service-connected disability, to include 
reflex changes, characteristic pain, and 
muscle spasm.  If neuropathy is present, 
the examiner should identify the nerve 
involved, and state whether there is 
complete or incomplete paralysis of the 
nerve.  If incomplete paralysis is present, 
the examiner should provide an opinion as 
to whether it is mild, moderate, moderately 
severe or severe.  If muscle spasm or 
guarding is present, the examiner should 
state whether it is severe enough to result 
in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed 
lordosis or abnormal kyphosis.  The 
examiner should assess the frequency and 
duration of any episodes of intervertebral 
disc syndrome disability, and in particular 
should assess the frequency and duration of 
any episodes of acute signs and symptoms of 
intervertebral disc syndrome that require 
bed rest prescribed by a physician and 
treatment by a physician.  

The examiner should also provide an opinion 
concerning the impact of the Veteran's 
service-connected low back disability on 
his ability to work.  

The rationale for all opinions expressed 
should also be provided.

3.  The RO or the AMC should also undertake 
any other development it determines to be 
warranted.

4.  Then, the RO or the AMC should 
readjudicate the Veteran's claim based on a 
de novo review of the record.  If the 
benefits sought on appeal are not granted 
to the Veteran's satisfaction, a 
Supplemental Statement of the Case should 
be issued, and the Veteran and his 
representative should be afforded the 
requisite opportunity to respond before the 
claims folders are returned to the Board 
for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified but he has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


